Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mahara (US 2014/0361949) in view of Sagberger (DE 102006003999).
Regarding claim 17, Mahara discloses in Figure 1A, an antenna comprising:
an interface head component (10); and
a bobbin component (30) comprising a ferrite core (46, see par. 0027) and a wire (42) wound
around the ferrite core (46), the wire being covered by an insulation (“The coil 42 is an electrical wire
coated with insulator on the surface thereof”, see par. 0027),
wherein the bobbin component (30) and the interface head component (10) are connectable to
each other electrically and mechanically, and
wherein the antenna is a passive entry passive start (PEPS) antenna.
Mahara does not disclose a connection of the bobbin component and the interface head component is releasable. 
Sagberger discloses in Figures 1-2, wherein the bobbin component (2) and the interface head component (9) are connectable to each other electrically (see par. 0038) and mechanically (via 13, 14); and a connection of the bobbin component (2) and the interface head component (9) is releasable (see par. 0044). It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the connections of Mahara with the connections as taught by Sagberger to achieve a compact antenna. 
Note that, Mahara discloses in par. 0029 and par. 0030, the interface head component (30) comprising electronic component (“capacitor”, par. 0030) configured to apply a signal to the wire (42, par. 0030). Mahara is silent on electronic component in plurality. However, such difference is not new. One of such examples is the teaching of Moriya (JP 2007288345), Figures 5-7, electronic components. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the interface head component of Mahara with the interface head components as taught by Moriya to apply a signal to the wire. 
Therefore, to employ having the connections and the electronic components as claimed invention would have been obvious to person skill in the art.
Regarding claims 18-19, Mahara discloses every feature of claimed invention as expressly
recited in claim 17 except for the insulation comprises at least one of a fluorinated ethylene propylene,
an ethylene tetrafluoroethylene or a thermoplastic elastomers. However, insulation comprising thermoplastic elastomers for durability purposes is not new. One of such examples is the teaching of Verhaeghe et al (US 2018/0114107), in par. 0023, the insulation comprises at least one of a fluorinated ethylene propylene, an ethylene tetrafluoroethylene or a thermoplastic elastomers. It would have been obvious to one having ordinary skill in the art before the time the invention. Therefore, to employ having the insulation as claimed invention would have been obvious to person skill in the art.
Regarding claims 20-22, as applied to claim 17, Mahara discloses in Figures 1A and 2, wherein the bobbin component (30) comprising the wire (42) covered by the insulation is exposed to an environment of the antenna; wherein the bobbin component (30) is neither encapsulated by a potting material nor by a housing (see Fig. 2 and par. 0028); wherein the insulation of the wire is sufficiently thick to provide a protection of the wire against environmental impacts.
Regarding claim 23, as applied to claim 17, Mahara discloses wherein the antenna comprises passive electronic components (capacitor, see par. 0029); wherein the interface head component (10) comprises protected room (20, Fig. 1b).
Mahara is silent on the passive electronic components being arranged inside the protected room and the protected room being the protected room.
Moriya discloses in Figure the passive electronic components (24, 26) being arranged inside the
 protected room (23b). It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the passive components of Mahara with the passive components as
taught by Moriya for enabling stable magnetic-field propagation.
Mahara and Moriya are silent on the protected room being IP68 protected room. However, such difference is not patentable. Protected room being IP68 to assure permanent water-tightness is well known in the art. One of such examples is the teaching of Link GMBH (DE 202005012971). Therefore, to employ having the passive components and IP68 room as claimed invention would have been obvious to person skill in the art.
Regarding claims 24-25, as applied to claim 17, Sagberger discloses in Figures -2, 
wherein the interface head component (9) comprises a first mechanical and electrical interface (13), and wherein the bobbin component (2) comprises a second mechanical and electrical interface (14) which is connected to the first mechanical and electrical interface (13) of the interface head component (9); wherein one of the first mechanical and electrical interface (13) or the second mechanical and electrical interface (14) is a plug and the other of the first mechanical and electrical interface or the second mechanical and electrical interface is a socket corresponding to the plug.

Regarding claim 26, as applied to claim 24, Sagberger discloses in Figures 1-2, 
wherein the wire (3) comprises two ends, wherein the ends of the wire (3) are arranged at the second mechanical and electrical interface and are connected to the first mechanical and electrical interface when the bobbin component (2) and the interface head component (9) are connected to each other.
Regarding claim 27, as applied to claim 17, Mahara discloses in Figures 1a-1b, 4, and 7, wherein the interface head component (10) comprises an integral interface (20, Figs. 1b, 4, 7) configured to be mechanically fixed to a corresponding mechanical interface (“connector of external circuit”, see par. 0039, where the external circuit is connector on the vehicle side, see par.0010) of a PEPS system of a vehicle and to provide an electric connection to an electronic system of the vehicle.
Regarding claim 28, as applied to claim 27, Mahara discloses in Figure 7 and par. 0029,
wherein the integral interface (20) comprises a mechanical interface, wherein the mechanical interface comprises an opening (“The connector of the external circuit is inserted into the coupling portion 15”, see par. 0029), and/or wherein the mechanical interface comprises a clipping mechanism
for a connector of the PEPS.
Regarding claim 30, Mahara discloses every feature of claimed invention as expressly recited in
claim 17, except for wherein the wire has a diameter in a range of 0.079 mm to 0.5 mm. However, such
difference is not patentable. However, such difference is not patentable. It is well known in the art that
the diameter of the wire is set or select for desired radiation characteristic of the antenna. One of such
examples is the teaching of Bicker et al (US 5907307), col. 17, lines 15-45. Therefore, to employ having
the diameter in the range of 0.079 mm to 0.5 mm as claimed invention would have been obvious to
person skill in the art.
Regarding claim 32, applied to claim 17, Mahara discloses in Figs. 1, 4, 7 and par. 0010, an
arrangement comprising: the antenna according to claim 17; and
a PEPS system of a vehicle (“connector on the vehicle side”, see par. 0010), wherein the PEPS
system of the vehicle comprises a mechanical interface configured to be mechanically
connected to the antenna and an electronic system comprising a terminal configured to be
electronically connected to a terminal of the antenna.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al
(US2014/0308931) in view of Mahara (US 2014/0361949) and Sagberger.
Regarding claim 31, O’Brien discloses in Figure 1 and par. 0002, a system comprising: a first and
second PEPS antennas (14, 16).
O’Brien does not disclose each of the antenna according to claim 17.
Mahara/Sagberger disclose the antenna according to claim 17.
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the antennas of O’Brien with the antenna according to claim 17 as taught by
Mahara/Sagberger to provide an accuracy operation for the system. Therefore, to employ having the system as claimed invention would have been obvious to person skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-28 and 30-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845